Exhibit 10.34

EMPLOYMENT TRANSITION AND SEPARATION AGREEMENT
 
THIS EMPLOYMENT TRANSITION AND SEPARATION AGREEMENT (this “Agreement”) is made
and entered into as of November 2, 2010, by and between REPUBLIC AIRWAYS
HOLDINGS INC., a Delaware corporation (the “Company”), and ROBERT HAL COOPER
(the “Executive”).
 
R E C I T A L S
 
WHEREAS, the Executive is party to the Second Amended and Restated Employment
Agreement dated as of August 1, 2003, as amended (the “Prior Agreement”); and
 
WHEREAS, the Executive desires to end his employment with the Company;
 
WHEREAS, the Company and Executive desire to effect an orderly transition of
Executive duties; and
 
WHEREAS, the Company and the Executive desire to supersede the Prior Agreement
and to enter into this Agreement.
 
NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
hereinafter set forth and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, and intending to be legally bound,
the parties hereto agree as follows:
 
1.           Employment.  The Company agrees to continue to employ the
Executive, and the Executive agrees to render his services on such matters for
which he was formerly responsible, as well as such additional duties as may be
assigned to him from time to time by the Company’s Chief Executive Officer, to
the Company, as its Executive Vice President and Chief Financial Officer, during
the Term (as defined below).  In connection with his employment, the Executive
shall serve without additional payment or compensation of any kind as the
Executive Vice President and Chief Financial Officer of any other direct or
indirect subsidiary or affiliate of the Company designated by the Board of
Directors of the Company (the “Board”) (collectively, the “Subsidiaries”).  The
Executive shall render his services at the direction of the Board at the
Company’s offices in Indianapolis, Indiana.  The Executive agrees to use his
best efforts to promote and further the business, reputation and good name of
the Company and the Subsidiaries (collectively, the “Company Group”) and the
Executive shall promptly and faithfully comply with all instructions,
directions, requests, rules and regulations made or issued from time to time by
the Company.
 
2.           Term.  The term of employment pursuant to this Agreement (the
“Term”) shall continue until April 1, 2011; provided that either the Company or
Executive may, at any time after January 1, 2011, terminate the Executive’s
employment during the Term for any reason or for no reason by providing the
other party with 15 days prior written notice of such
termination.  Notwithstanding the foregoing, the Executive's employment may be
terminated by the Company for “Cause” as provided in Section 8 below.  The
Company and the Executive may also terminate the Executive's employment at any
time by mutual written agreement.  The term of Executive's employment will also
terminate upon the death of the Executive.  In the event the Company terminates
the Executive’s employment for Cause as provided in Section 8 below, the
Executive shall not be entitled to any Severance Benefits (as defined in Section
4 below) or other compensation of any kind following the effective date of such
termination, except as contemplated herein.
 
 

--------------------------------------------------------------------------------

 
 
3.           Compensation.
 
(a)           As full and complete compensation for all the Executive’s services
hereunder, during the Term, the Company shall pay the Executive an annual base
salary of $225,000 (“Base Salary”).  In the event the Executive's employment
terminates prior to the expiration of the Term, the Company shall pay to the
Executive any accrued but unpaid Base Salary through the termination date.
 
(b)           The Company shall pay the Executive a bonus in the amount of
$225,000 on or before December 31, 2010.
 
4.           Severance Benefits.  In the event Executive's employment terminates
for any reason (whether such employment termination is at the end of the Term or
earlier as provided in Section 2 above), except for termination by the Company
for Cause as provided in Section 8 below, the Company shall pay or provide the
Executive with the following severance benefits (collectively, the "Severance
Benefits") provided that the Company receives a release within 30 days following
termination of the Executive's employment signed by the Executive, substantially
in the form attached hereto as Exhibit A, that is no longer revocable.  The
Severance Benefits are subject to the applicable provisions of Section 25 of
this Agreement.
 
(a)           The Company shall pay to the Executive as severance compensation
salary continuation at the rate of $225,000 per annum (the “Severance
Compensation”).  The term during which the Executive receives Severance
Compensation shall either be until December 31, 2013 or until the date which is
30 months after the date the Executive terminates his employment hereunder, if
prior to April 1, 2011 (the “Severance Term”).
 
If the Executive dies during the Severance Term, the Company shall continue to
pay the Severance Compensation to the Executive's estate or other legal
successor.  The Company shall pay the Severance Compensation consistent with its
customary payroll practices.
 
(b)           During the first 18 months of the Severance Term, the Executive
shall elect COBRA coverage at his expense.  Following the COBRA period, for 33
months thereafter, the Company shall reimburse the Executive $2,500, on a
monthly basis, for the cost of health, dental and vision insurance from a source
other than the Company for himself, his spouse and his eligible dependents,
provided that the Executive presents evidence of such insurance to the Company.
 
(c)           During the Severance Term, the Company shall provide the
Executive, his spouse and his eligible dependents privileges to travel on any
airlines operated by the Company or Subsidiaries with the priority code PSIP
(Positive Space) or similar designation, and companion or other eligible
travelers will travel with the priority code SA3P (Standby Space) or similar
designation.  Additionally, during each year of the Severance Term, the Company
shall provide the Executive with a barter account of $10,000 that the Executive
may use to purchase airline travel on Frontier Airlines.  Any unused amount in
such barter account shall not carry over from year to year.
 
 
2

--------------------------------------------------------------------------------

 
 
5.           No Other Compensation.  Except as otherwise expressly provided
herein, or in any other written document executed by the Company and the
Executive, no other compensation or other consideration shall become due or
payable to the Executive on account of the services rendered to the Company
Group.  The Company shall have the right to deduct and withhold from the
compensation payable to the Executive hereunder any amounts required to be
deducted and withheld under the provisions of any statute, regulation,
ordinance, order or any other amendment thereto, heretofore or hereafter
enacted, requiring the withholding or deduction of compensation.
 
6.           Medical, 401K and Travel Benefits.  During the Term, the Company
agrees that the Executive shall be entitled to participate in any retirement,
401K, travel, disability, medical, pension, profit sharing, group insurance, or
any other plan or arrangement, or in any other benefits now or hereafter
generally available to executives of the Company (“Benefit Plans”), in each case
to the extent that the Executive shall be eligible under the general provisions
thereof.
 
7.           Vacation.  During the Term, the Executive shall be entitled to take
15 days of paid vacation, which vacation shall be taken on dates to be selected
by mutual agreement of the Company and the Executive.  The Executive shall not
be entitled to any payout of unused vacation upon the termination of his
employment for any reason.
 
8.           Termination for Cause by the Company.  The Company, by written
notice to the Executive, may immediately terminate Executive’s employment
hereunder for Cause.  As used herein, a termination by the Company “for Cause”
shall mean that the Executive has (i) willfully refused to perform a material
part of his duties hereunder if such refusal continues for a period of five
business days after the Company provides the Executive with written notice
stating the duties the Executive refused to perform, (ii) materially breached
the provisions of Sections 9, 10, 11 or 12 hereof, (iii) acted fraudulently or
dishonestly in his relations with the Company which action is materially
injurious to the Company, (iv) committed larceny, embezzlement, conversion or
any other act involving the misappropriation of Company funds or assets in the
course of his employment, or (v) been convicted of any felony or other crime
involving an act of moral turpitude.
 
9.           Confidential Information.  The Executive recognizes and
acknowledges that he shall receive in the course of his employment hereunder
certain confidential information and trade secrets concerning the Company
Group’s business and affairs which may be of great value to the Company
Group.  The Executive therefore agrees that he will not disclose any such
information relating to the Company Group, the Company Group’s personnel or
their operations other than in the ordinary course of business or in any way use
such information in any manner which could adversely affect the Company Group’s
business.  For purposes of this Agreement, the terms “trade secrets” and
“confidential information” shall include any and all information concerning the
business and affairs of the Company Group and any division or other affiliate of
the Company Group that is not generally available to the public.
 
 
3

--------------------------------------------------------------------------------

 
 
10.           Non-Competition.  The Executive agrees that without the prior
written consent of the Board, during the Term, and for the longer of 12 months
following the termination or expiration of this Agreement or for so long as
Severance Compensation is paid, he will not participate as an advisor, partner,
joint venturer, investor, lender, consultant or in any other capacity in any
business transaction or proposed business transaction (a) with respect to which
the Executive had a material personal involvement on behalf of the Company Group
during the last 12 months of his employment with the Company, or (b) that could
reasonably be expected to compete with the Company Group’s business or
operations or proposed or contemplated business or transactions of the Company
Group that are (I) known by the Executive as of the date of such termination or
expiration, and (II) contemplated by the Company Group to proceed during the 12
month period following such termination or expiration.  For these purposes, the
mere ownership by the Executive of securities of a public company not in excess
of 2% of any class of such securities shall not be considered to be competition
with the Company Group.
 
11.           Non-Solicitation.  The Executive agrees that during the Term, and
for the longer of 12 months following the termination or expiration of this
Agreement or for so long as Severance Compensation is paid, he shall not,
without the prior written consent of the Company, directly or indirectly, employ
or retain, or have or cause any other person or entity to employ or retain, any
person who was employed by the Company Group or any of its divisions or
affiliates while the Executive was employed by the Company.
 
12.           Non-disparagement.  The Executive agrees that during the Term, and
for the longer of 12 months following the termination or expiration of this
Agreement or for so long as Severance Compensation is paid, the Executive shall
not make any statements, either directly or through other persons or entities,
which are disparaging to the Company or any of its affiliates, management,
officers, directors, services, products, operations, prospects or other matters
relating to the Company’s businesses.  The Company, through its officers and
directors, shall not make any statements, either directly or through other
persons or entities, which are disparaging to the Executive.
 
13.           Breach of this Agreement.  If the Executive commits a breach, or
threatens to commit a breach, of any of the provisions of Sections 9, 10, 11 or
12 of this Agreement, then the Company shall have the right and remedy to have
those provisions specifically enforced by any court having equity jurisdiction,
it being acknowledged and agreed by the Executive that the rights and privileges
of the Company granted in Sections 9, 10, 11 and 12 are of a special, unique and
extraordinary character and any such breach or threatened breach will cause
great and irreparable injury to the Company and that money damages will not
provide an adequate remedy to the Company.
 
14.           Notices.  Any notice required or permitted under this Agreement
shall be in writing and either delivered personally or sent by a nationally
recognized overnight courier, express mail, or certified or registered mail,
postage prepaid, return receipt requested, at the following respective address
unless the party notifies the other party in writing of a change of address.  A
notice delivered personally shall be deemed delivered and effective as of the
date of delivery.  A notice sent by overnight courier or express mail shall be
deemed delivered and effective the next business day after it is deposited with
the postal authority or commercial carrier.  A notice sent  by certified or
registered mail shall be deemed delivered and effective three days after it is
deposited with the postal authority.
 
 
4

--------------------------------------------------------------------------------

 
 

 
If to the Company:
Republic Airways Holdings, Inc.       8909 Purdue Road
Suite 300
Indianapolis, IN  46268
Attn:  President
           
If to the Executive: 
Robert Hal Cooper
3929 Woodcrest Court
Westfield, IN  46062
   

 
15.           Applicable Law.  This Agreement was negotiated and entered into
within the State of Indiana.  All matters pertaining to this Agreement shall be
governed by the laws of the State of Indiana applicable to contracts made and to
be performed wholly therein.  Nothing in this Agreement shall be construed to
require the commission of any act contrary to law, and wherever there is any
conflict between any provision of this Agreement and any material present or
future statute, law, governmental regulation or ordinance as a result of which
the parties have no legal right to contract or perform, the latter shall
prevail, but in such event the provision(s) of this Agreement affected shall be
curtailed and limited only to the extent necessary to bring it or them within
the legal requirements.
 
16.           Entire Agreement; Modification; Consents and Waivers.  This
Agreement contains the entire agreement of the parties with respect to the
subject matter hereof and supersedes any and all prior agreements or
understandings, written or oral, between the parties with respect to the subject
matter hereof.  No interpretation, change, termination or waiver of or extension
of time for performance under any provision of this Agreement shall be binding
upon any party unless in writing and signed by the party intended to be bound
thereby.  Except as otherwise provided in this Agreement, no waiver of or other
failure to exercise any right under or default or extension of time for
performance under any provision or this Agreement shall affect the right of any
party to exercise any subsequent right under or otherwise enforce said provision
or any other provision hereof or to exercise any right or remedy in the event of
any other default, whether or not similar.
 
17.           Severability. The parties acknowledge that, in their view, the
terms of this Agreement are fair and reasonable as of the date signed by them,
including as to the scope and duration of post-termination
activities.  Accordingly, if any one or more of the provisions contained in this
Agreement shall for any reason, whether by application of existing law or law
which may develop after the date of this Agreement, be determined by an
arbitrator or court of competent jurisdiction to be excessively broad as to
scope of activity, duration or territory, or otherwise unenforceable, the
parties hereby jointly request such court to construe any such provision by
limiting or reducing it so as to be enforceable to the maximum extent in favor
of the Company compatible with then-applicable law.  If any one or more of the
terms, provisions, covenants or restrictions of this Agreement shall nonetheless
be determined by an arbitrator or court of competent jurisdiction to be invalid,
void or unenforceable, then the remainder of the terms, provisions, covenants
and restrictions of this Agreement shall remain in full force and effect and
shall in no way be affected, impaired or invalidated.
 
18.           Assignment.  The Company may, at its election, assign this
Agreement or any of its rights hereunder.  This Agreement may not be assigned by
the Executive.
 
 
5

--------------------------------------------------------------------------------

 
 
19.           Counterparts.  This Agreement may be executed in counterparts,
each of which shall be deemed an original but all of which together shall
constitute one and the same instrument.
 
20.           Arbitration.  Each of the parties hereby irrevocably and
unconditionally consents to arbitrate any dispute arising out of or relating in
any manner to this Agreement or the employment relationship contemplated hereby
or the termination thereof, or any alleged breach of any term or provision of
this Agreement.  Such arbitration shall be conducted in Marion County, Indiana
by a single arbitrator in accordance with the employment dispute resolution
rules of the American Arbitration Association then in effect.  Judgment may be
entered on the arbitrator’s award in any federal or state court in Indiana (and
the parties expressly consent to the jurisdiction of such court), or in any
other court having jurisdiction.  The Company shall be responsible for, and
shall pay, 75% of all costs and expenses of any arbitration hereunder,
including, without limitation, all costs, fees and expenses of the American
Arbitration Association and arbitrator.  The Executive shall be responsible for,
and shall pay, 25% of all costs and expenses of any arbitration hereunder,
including, without limitation, all costs, fees and expenses of the American
Arbitration Association and arbitrator.  Each of the parties agrees that in any
arbitration arising out of or relating to this Agreement or the employment
relationship contemplated hereby or the termination thereof, or any alleged
breach of any term or provision of this Agreement or in any action to enter
judgment on an award in such arbitration each party shall bear its own
attorneys' fees.
 
21.           Survival.  The provisions of Sections 4 and 9 through 25 of this
Agreement shall survive any expiration or termination of this Agreement.
 
22.           Options Under Prior Agreement.  The vesting of any options to
purchase stock of the Company previously granted to the Executive under the
terms of the Prior Agreement or any agreement entered into contemporaneously
with the Prior Agreement shall be governed by the terms of such agreement
notwithstanding any provision of this Agreement.
 
23.           Indemnification.  The Company shall, to the fullest extent allowed
by law, defend, indemnify and hold harmless the Executive from and against any
and all demands, claims, suits, liabilities, actions asserted or brought against
the Executive or in which the Executive is made a party, including, without
limitation, all litigation costs and attorneys’ fees incurred by the Executive
or judgments rendered against the Executive, in connection with any matter
arising within the course and scope of Executive’s employment with the Company
or service as an officer, director or manager of the Company or any of the
Subsidiaries.  The right of the Executive to indemnification hereunder shall
vest at the time of occurrence or performance of any event, act or omission
giving rise to any demand, claim, suit, liability, action or legal proceeding of
the nature referred to in this Section 23 and, once vested, shall survive the
termination of Executive’s employment with the Company for any reason.
 
24.           Mutual Statement.  The Company and the Employee acknowledge that
the Employee's separation of employment as contemplated by this Agreement is
voluntary, and each of the parties agrees to describe such separation consistent
with the statement attached hereto as Exhibit B.
 
 
6

--------------------------------------------------------------------------------

 
 
25.           Section 409A Compliance.
 
(a)           Any payments conditioned upon a termination of the Executive’s
employment will be deemed to be conditioned upon the Executive’s separation from
service within the meaning of Treasury Regulation Section 1.409A-1(h) and will
be construed and interpreted accordingly.  If the Executive is a “specified
employee” within the meaning of Treasury Regulation Section 1.409A-1(i) as of
the date of the Executive’s separation from service, then the Executive shall
not be entitled to any severance payments or other benefits pursuant to this
Agreement until the earlier of (a) the date which is six months after the date
of the Executive’s separation from service, or (b) the date of the Executive’s
death.  This paragraph shall only apply if, and to the extent required in order
to comply with Section 409A of the Internal Revenue Code of 1986, as amended
(the “Code”), and Treasury Regulation Section 1.409A-3(i)(2).  Any amounts
otherwise payable to the Executive upon or in the six-month period following the
Executive’s separation from service that are not so paid by reason of this
paragraph shall be paid to the Executive (or the Executive’s estate, as the case
may be) as soon as practicable (and in all events within twenty days) after the
expiration of such six-month period or (if applicable, the date of the
Executive’s death).
 
(b)           Any taxable reimbursement of expenses payable to the Executive
shall be paid to the Executive on or before the last day of the Executive’s
taxable year following the taxable year in which the related expense was
incurred.  Expense reimbursements and in-kind benefits provided to the Executive
shall not be subject to liquidation or exchange for another benefit and the
amount of such reimbursements or in-kind benefits that the Executive receives in
one taxable year shall not affect the amount of such reimbursements or benefits
that the Executive may receive in any other taxable year.
 
(c)           It is intended that any amounts payable under this Agreement and
the Company’s and the Executive’s exercise of any authority or discretion
hereunder shall comply with, and avoid the imputation of any tax, penalty or
interest under Section 409A of the Code.  This Agreement shall be construed and
interpreted consistent with that intent.  Should the Company pay the Executive
contrary to clause (a) or (b) of Section 25(a) above, the Company shall
indemnify the Executive for any taxes due thereon as a result.
 
[Remainder of page intentionally left blank]
 
 
7

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have executed this Employment Transition
and Separation Agreement as of the date first above written.
 

 
REPUBLIC AIRWAYS HOLDINGS, INC.
         
 
By:
       
Name: David N. Siegel
     
Title:   Chairman of the Compensation
            Committee of the Board of Directors
            ROBERT HAL COOPER                        

 
 
8

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 
FORM OF RELEASE
 
In exchange for the payments and benefits set forth in the Employment Transition
and Separation Agreement between Republic Airways Holdings Inc. (the “Company”)
and me dated November 2, 2010 (the “Agreement”), and to be provided following
the Effective Date (as defined below) of this General Release and subject to the
terms of the Agreement, and my execution (without revocation) and delivery of
this General Release:
 
1.           (a)           On behalf of myself, my agents, assignees, attorneys,
heirs, executors and administrators, I hereby release the Company and its
predecessors, successors and assigns, their current and former parents,
affiliates, subsidiaries, divisions and joint ventures (collectively, the
“Company Group”) and all of their current and former officers, directors,
employees, and agents, in their capacity as Company Group representatives
(individually and collectively, “Releasees”) from any and all controversies,
claims, demands, promises, actions, suits, grievances, proceedings, complaints,
charges, liabilities, damages, debts, taxes, allowances, and remedies of any
type, including but not limited to those arising out of my employment with the
Company Group (individually and collectively, “Claims”) that I may have by
reason of any matter, cause, act or omission.  This release applies to Claims
that I know about and those I may not know about occurring at any time on or
before the date of execution of this General Release.
 
(b)           This General Release includes a release of all rights and Claims
under, as amended, Title VII of the Civil Rights Act of 1964, the Age
Discrimination in Employment Act of 1967, the Rehabilitation Act of 1973, the
Civil Rights Acts of 1866 and 1991, the Americans with Disabilities Act of 1990,
the Employee Retirement Income Security Act of 1974, the Equal Pay Act of 1963,
the Family and Medical Leave Act of 1993, the Older Workers Benefit Protection
Act of 1990, the Occupational Safety and Health Act of 1970, the Worker
Adjustment and Retraining Notification Act of 1989 and the Sarbanes-Oxley Act of
2002, as well as any other federal, state, or local statute, regulation, or
common law regarding employment, employment discrimination, termination,
retaliation, equal opportunity, or wage and hour.  I specifically understand
that I am releasing Claims based on age, race, color, sex, sexual orientation or
preference, marital status, religion, national origin, citizenship, veteran
status, disability and other legally protected categories.
 
(c)           This General Release also includes a release of any Claims for
breach of contract, any tortious act or other civil wrong, attorneys’ fees, and
all compensation and benefit claims including without limitation Claims
concerning salary, bonus, and any award(s), grant(s), or purchase(s) under any
equity and incentive compensation plan or program.
 
(d)           In addition, I am waiving my right to pursue any Claims against
the Company Group and Releasees under any applicable dispute resolution
procedure, including any arbitration policy.
 
 
9

--------------------------------------------------------------------------------

 
 
I acknowledge that this General Release is intended to include, without
limitation, all Claims known or unknown that I have or may have against the
Company Group and Releasees through the Effective Date of this General
Release.  Notwithstanding anything herein, I expressly reserve and do not
release pursuant to this General Release (and the definition of “Claims” will
not include) (i) my rights with respect to the enforcement of the Agreement,
including but not limited to the right to receive Severance Benefits (as defined
in the Agreement), if any, and other payments, benefits and indemnifications
specified in the Agreement, (ii) any rights or interest under any Benefit Plans
(as defined in the Agreement), (iii) any right to indemnification pursuant to
the Company’s Certificate of Incorporation or By-laws as in effect on the date
hereof, (iv) the protections of the Company Group’s directors and officers
liability insurance, if any, in each case, to the same extent provided to other
senior executives of the Company, (v) any claims and rights that cannot be
waived by law, (vi) the vesting and exercise of any equity grant pursuant to the
terms of the applicable equity award agreement or the applicable equity
incentive plan, (vii) any rights as a stockholder of the Company, and (viii) any
rights under Sections 12 and 13 of the Agreement following termination of
employment.
 
2.           I acknowledge that I have had at least 21 calendar days from the
date of my termination of employment with the Company (the “Termination Date”)
to consider the terms of this General Release, that I have been advised to
consult with an attorney regarding the terms of this General Release prior to
executing it, that I have consulted with my attorney, that I fully understand
all of the terms and conditions of this General Release, that I understand that
nothing contained herein contains a waiver of claims arising after the date of
execution of this General Release, and I am entering into this General Release
knowingly, voluntarily and of my own free will.  I further understand that my
failure to sign this General Release and return such signed General Release to
the Company, 8909 Purdue Road, Suite 300, Indianapolis, IN 46268 by 5:00 pm on
the 22nd day after the Termination Date will render me ineligible for the
payments and benefits described herein and in the Agreement.
 
3.           I understand that once I sign and return this General Release to
the Company, I have 7 calendar days to revoke it.  I may do so by delivering to
the Company, 8909 Purdue Road, Suite 300, Indianapolis, IN 46268 written notice
of my revocation within the 7-day revocation period (the “Revocation
Period”).  This General Release will become effective on the 8th day after I
sign and return it to the Company (“Effective Date”); provided that I have not
revoked it during the Revocation Period.
 
YOU ARE HEREBY ADVISED BY THE COMPANY TO CONSULT WITH AN ATTORNEY BEFORE SIGNING
THIS GENERAL RELEASE.
 
I HAVE READ THIS GENERAL RELEASE AND UNDERSTAND ALL OF ITS TERMS. I SIGN AND
ENTER THIS GENERAL RELEASE KNOWINGLY AND VOLUNTARILY, WITH FULL KNOWLEDGE OF
WHAT IT MEANS.
 
ROBERT HAL COOPER
                        Date:    

 
 
10

--------------------------------------------------------------------------------

 
 
EXHIBIT B
 

 

[MUTUAL STATEMENT REGARDING EMPLOYMENT SEPARATION]
 
 
 
 
 
 
 
 
 
 
 
11

--------------------------------------------------------------------------------

 